DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 16 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious generating, by a network device in a non-coherent joint transmission (NCJT) transmission mode, downlink control information corresponding to each of a plurality of code words from a plurality of transmission nodes, wherein the codewords correspond to different large-scale experiences, wherein each of the large-scale channel experience includes one or more of a delay spread, a primary angle of arrival, or a receive beam number of the terminal device; wherein the downlink control information corresponding to each code word comprises a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator.
Independent claims 6 and 8 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious wherein the downlink control information is generated by a network device in a non-coherent joint transmission (NCJT) transmission mode, and corresponds to a plurality of code words from a plurality of transmission nodes, wherein the codewords correspond to different large-scale experiences, wherein each of the 
Dependent claims 2-5, 7, 9-15, and 17-20 are allowed based on the virtue of their dependency on the allowed base claims 1, 6, 8, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476